Citation Nr: 0429681	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  01-09 719	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for genital herpes.

(The issue of entitlement to service connection for 
adjustment disorder with depressed mood, including as 
secondary to genital herpes, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  RO jurisdiction over the veteran's 
claim has since been transferred to Honolulu, Hawaii.

In an April 2003 rating decision, the RO increased the 
veteran's disability rating for service-connected residuals 
of fracture of the right navicular bone from 0 percent to 
10 percent.  On his October 2001 substantive appeal (VA Form 
9), the veteran had indicated that he believed his service-
connected wrist disability should be rated 10 percent 
disabling.  Therefore, the Board concludes that the April 
2003 rating decision represented a full grant of the benefits 
sought on appeal as to that issue, and will confine its 
discussion to the issue as set forth on the first page of the 
present decision.

As to the claim of entitlement to service connection for 
adjustment disorder with depressed mood, including as 
secondary to genital herpes, adjudication of this claim 
cannot occur until the RO conducts additional evidentiary 
development, as described below.  Therefore, this issue must 
be deferred at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  The Board notes that in a September 
2000 treatment record, C.A.M., PA-C, indicated that he had 
reviewed the veteran's service medical records, and opined 
that it was at least as likely as not that the veteran's 
genital herpes was related to his service.  He referred 
specifically to a December 14, 1982, service medical record 
and opined that it showed the veteran with "probable 
herpes."  Given this opinion, and the lack of consideration 
of this evidence in the April 2003 statement of the case 
(SOC), the Board believes that a remand is necessary to 
afford the veteran an examination of his claims file to 
determine whether his currently diagnosed genital herpes is 
related to military service. 

Furthermore, on his October 2001 substantive appeal, the 
veteran indicated that he believed his clinical 
depression/mental condition was related to his genital 
herpes.  Since the veteran's claim for service connection for 
adjustment disorder with depressed mood depends, in part, 
upon the outcome of his claim for service connection for 
genital herpes, the Board believes this claim should be 
adjudicated by the RO on the basis of secondary service 
connection only if the veteran is first service connected for 
genital herpes.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should ensure that all VCAA notice 
obligations continue to be satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable 
legal precedent.

2.  The veteran's claims file should be reviewed 
by an appropriate VA examiner (e.g., a 
urologist).  The physician should be requested to 
provide an opinion, with complete rationale, as 
to whether it is at least as likely as not that 
the veteran's currently diagnosed genital herpes 
is related to any incident or treatment in the 
veteran's military service.  In this respect, the 
examiner should be asked to specifically address 
the September 2000 opinion of C.A.M., PA-C, and 
the December 14, 1982, service medical record to 
which he made reference.  A complete rationale 
should be given for all opinions and conclusions 
expressed.  The claims folder should be made 
available to the reviewing physician, and the 
reviewer's report should indicate whether the 
veteran's medical records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
genital herpes.  Then, if, and only if, the 
veteran is service connected for genital herpes, 
the RO should adjudicate his claim for service 
connection for an adjustment disorder with 
depressed mood, which is claimed as secondary to 
genital herpes.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the April 2003 SOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

